DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 Claim Objections
Claims 1-4 and 6 objected to because of the following informalities:  In claim 1, line 7, the text recites “are arranged in a shape and that is consistent”. The use of “and” is grammatically incorrect.  Appropriate correction is required.


Claim Interpretation
Claims 1-4 and 6 require the plurality of air holes arrange “in a shape that is consistent with the carrier tray and with the lower edge of the guide shroud”. The use of “consistent” is interpreted as inclusive of the definition of “compatible”.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas supply unit” in claim 1-4 and 6 interpreted as gas supply (2) and equivalents thereof.
“chemical reaction liquid supply unit” in claim 1-4 interpreted as a storage tank, a recovery tank, and a pump [0033] and equivalents thereof. Note that claim 6 provides sufficient structure and does not invoke an interpretation under 35 USC 112(f) for “chemical reaction liquid supply unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0035610 of Miya et al., hereinafter Miya, in view of Namba (prev. presented US 2013/0171831) and Kobayashi (prev. presented US 2015/0093906).
Regarding claim 1 and 6, Miya teaches wafer cutting device (abstract, note that etching is a form of cutting and that the cutting is an intended use of the apparatus), comprising an etching unit including a wafer clamp (spin chuck 1 Fig 1 and 4) and a guide shroud (5 Fig 1), a gas supply unit (18 [0035], [0042], [0060]), and a chemical reaction liquid supply (16 [0035]); wherein the wafer clamp includes a carrier tray (15 Fig 1) and a gas passage (23 Fig 1) and the tray is configured to fix a wafer to be cut 

    PNG
    media_image1.png
    525
    740
    media_image1.png
    Greyscale

Regarding claim 2, Miya teaches the inner layer has a gas outlet that extends outside of the shroud (57 Fig 1, note that the area under the shroud is considered outside of it). 
Regarding claim 3, Miya fails to teach a thickness of the second interlayer; however Miya discloses that the discharge openings 502 of the layer are designed to provide specific flow and pressure dynamics [0044-0045]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to optimize the size of the of a thickness of the second interlayer to provide the desired pressure and flow dynamics. Additionally, Miya has taught the first inter layer has a thickness of  about 5 mm [0056] and [0059] which would render obvious using a similar dimension on the second interlayer because the layers are connected by gas flow the size is taught to avoid forming liquid droplets from splashing in the open space [0059].
Regarding claim 4, the lower edge of the guide shroud has a wafer shape (Fig 3, note wafers may be any shape).
Response to Arguments
Applicant's arguments filed 06/15/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p 6-9) that Miya in view of Namba and Kobayashi fails to teach the air holes arranged in a shape and size that is consistent with the carrier tray and lower edge of the guide shroud. Initially it is noted that the claim does not require the air holes to have the size consistent with the carrier tray and guide shroud. Further, it is noted that “consistent with” is interpreted as inclusive of compatible. Applicant may wish to claim they arranged in a circle having the same perimeter, arranged along an 
The arguments regarding dependent claims rely on the alleged failings of the prior art to teach the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2007/0245954 teaches a domed lid structure (Fig 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET D KLUNK/Examiner, Art Unit 1716              

/KARLA A MOORE/Primary Examiner, Art Unit 1716